               Case 18-10601-MFW               Doc 1720-7         Filed 11/16/18         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                         Chapter 11

THE WEINSTEIN COMPANY                                         Case No. 18-10601 (MFW)
HOLDINGS LLC, et al.,1
                                                              (Jointly Administered)
                   Debtors.


            CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 2004-1 IN
          CONNECTION WITH HARVEY WEINSTEIN’S MOTION FOR ENTRY OF
           AN ORDER COMPELLING DISCOVERY UNDER RULE 2004 OF THE
                  FEDERAL RULES OF BANKRUPTCY PROCEDURE

Scott D. Cousins, hereby certifies as follows:

          1.       I am a director with Bayard, P.A. (“Bayard”), with offices at 600 N. King Street,

Wilmington, Delaware.            Bayard is counsel to Harvey Weinstein in the above-captioned

bankruptcy cases.

          2.       I submit this certification in accordance with Rule 2004-1 of the Local Rules of

the United States Bankruptcy Court for the District of Delaware and in support of Harvey

Weinstein’s Motion for Entry of an Order Compelling Discovery Under Rule 2004 of the Federal

Rules of Bankruptcy Procedure (the “Motion”).2

          3.       Based on the understanding reached during the morning of the May 8 Hearing, on

Mr. Weinstein’s behalf, I engaged the Debtors’ counsel, Cravath Swaine & Moore LLP

(“Cravath”) in an ongoing effort to obtain responses to Mr. Weinstein’s informal discovery
1
         The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
(3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification is
not provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
2
          Capitalized terms used but not defined in this Certification have the meaning ascribed to such terms in the
Motion.


{BAY:03394115v1}
                   Case 18-10601-MFW        Doc 1720-7     Filed 11/16/18    Page 2 of 3



related to his rights, claims and interests in the Debtors, including his personal effects and

business records.

           4.        In a teleconference on August 2, 2018, Cravath informed me that the majority of

information we had been seeking for months seeks should instead be sought from Lantern, not

from the Debtors, as a result of the closing of the Sale.               Lantern Entertainment, LLC

(“Lantern”) may have acquired certain interests from the Debtors related to the Excluded

Activities and Rights, as well as certain rights with respect to the Movie Rights.

           5.        Thus, on August 3, 2018, I sent a letter to Lantern’s counsel requesting the same

information that Mr. Weinstein has been requesting for months from Cravath. See Ex. C.

           6.        Subsequently, in a phone call on August 27, 2018, Lantern’s counsel indicated

that Lantern did not have any information to pass along in response to the August 3 letter, citing

the fact that Lantern has “an enormous number of fish to fry that people are trying to deal with”

resulting in a “triage issue.”

           7.        On October 3, 2018, I sent a letter to Lantern’s counsel requesting information

related to the Excluded Activities and Rights, as well as certain rights related to executory

contracts that had been assigned to Lantern in which Mr. Weinstein may have certain ongoing

interests. Lantern did not respond to the letter. See Ex. D.

           8.        These information requests seek information related to what current and future

rights Mr. Weinstein may have in assets acquired by Lantern and Lantern’s ongoing obligations

under contracts that were assumed by the Debtors and assigned to Lantern.

           9.        On October 26, 2018, I e-mailed Lantern’s counsel requesting an update on the

information requested by the October 3 letter. Lantern did not respond to this inquiry.




{BAY:03394115v1}                                 2
                   Case 18-10601-MFW       Doc 1720-7      Filed 11/16/18    Page 3 of 3



           10.       Again, on November 7, 2018, I letter attached to Lantern’s counsel requesting an

update on the information requested by the October 3 letter. See Ex. E. And, once again,

Lantern did not respond to this inquiry.

           11.       As of the date of this Certification, Lantern has not provided any of the

documents responsive to the August 3, 2018 and October 3, 2018 requests. Nor has it responded

substantively to any request for information.

           12.       In light of the failure of Lantern to provide Mr. Weinstein with the information

that is vital to his ability to understand and assert his rights, claims and interests in the Debtors

and the projects that were assigned to Lantern, he is now compelled to file the Motion. As

outlined above, Mr. Weinstein’s counsel has attempted a meet and confer process over the course

of several weeks, and submits that those attempts satisfy the requirements of Local Rule 2004-

1(a).



Dated: November 16, 2018                                 /s/ Scott D. Cousins_____________
                                                         Scott D. Cousins




{BAY:03394115v1}                                 3
